L\-\~                             Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 1 of 16
JS 44 (Rev 0611 7)                                                             CIVIL COVER SHEET
The JS 44 c1V1l cover sheet and the mfonnanon contamed herem neither replace nor supplement the filmg and service of pleadmgs or other papers as reqmred by law, except as
provided by local rules of court. This fonn, approved by the Judicial Conference of the Umted States m September 1974, is reqmred for the use of the Clerk of Court for the
purpose of imtiatmg the civil docket sheet (SEE INSTRUCTIONS ON NFXT PAGb OF THIS FORMJ                                                                                   .

                                                                                                                     DEFENDA..""i"TS

st;;;;;~s PtM VI s                                                                                                 l:rP,~j:~J,~,~Wftan_~
        (b) County of Residence ofFrrst Listed Plamtiff
                                   (EXCEPT IN US PLAINTIFF CASFSJ                                                                                     (IN US PLAINTTFFCASESONLY)
                                                                                                                     NOTE        IN LAND CONDEMNATION CASES. t:SE THE :..OCA TION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED


~ An?Jfllt;;;                                                                   ~
                                                                                                                      Attorneys (lj Known)
                                     A
                                         01     anSIJn:;n1y



~~Pi                                       Stt~o
 II. BASIS OF Jt:                                                                                                           'SHIP OF PRP.llCIP AL PARTIES fPlace an                            "X' In One Box for Plainflfj
                                                                                                                                                                                       and One Box for Defendant)
 n      I   U S Government                                                                                                                              DEF                                            PTF       DEF
              Plmntrl'f                            (US Government Not a Part)')                            Cinzen of Tins State                         a     1   Incorporated or Prtncipal Place       CJ 4        a
                                                                                                                                                                                                                    4
                                                                                                                                                                    of Busmess In Tins State

 a      2 U S Government                         D1vers1ty                                                 C111Zen of Another State          a    2     a     2   Incorporated and Prtncipal Place         :::J 5   a s
              Defendant                            (Indicate Ctllzenshtp of Parnes tn Item Ill)                                                                      of Busmess In Another State

                                                                                                                                             a    3     a     3   Foreign Nallon                           a   6    ::I 6




 a      II 0 Insurance                      PERSONAL INJURY
 n      120Manne                       :'.1 310 Arrplane                 a   36 5 Personal InJury ·
 a      130 Mtller Act                   a s31 Arrplane Product                   Product Liability
 ::I    140 Negollable Instrument               Lrnbthty                 0 36 7 Health Carel                                                                lJ                              400 State Reapporllonment
 0      150 Recovery of Overpayment n 320 Assault, Libel &                        Pharmaceuucal                                                                                         a   410 Anlltrust
             & Enforcement of Judgment          Slander                           Personal Injury                              n 820 Copynghts              :'.1                            430 Banks and Banktng
 n      1S1 Medicare Act               ::I 330 Federal Employers                  Product Liability                            ::I 830 Patent                                           a   450 Commerce
 ::I    I 52 Recovery of Defaulted              Liability                a   368 Asbestos Personal   -«                                           a
                                                                                                                                    835 Patent· AbbreVlated ::I                             460 Deportauon
             Student Loans             a 340 Manne                                 Injury Product                                       New Drug Apphcanon  ::I                             4 70 Racketeer Influenced and
             (Excludes Veterans)       n 345 Manne Product                        Liab1hty                                     :'.1 840 Trademark                                                Corrupt Orgamzauons
 ::I    153 Recovery of Overpayment             Liab1hty                    PERSONAL PROPERTY ~::J~::J~ij]QB[i[;il::J::tt~JmiJt.jSiiij~fl:;:zjffl :::J                                      480 Consuiner Credit
             of Veteran's Benefits     n 3SO Motor Velncle               a   370 Other fraud                                   0 861 HIA ( l 395fl)                                     a   490 Cable/Sat TV
 a      160 Stockholders Suits         :::J 355 Motor Velucle            n 371 Truth tn Lending              Act               ::I 862 Black Lung (923)     a                               850 Secunnes/Cornmodille&
 0      190 Other Contract                                               ::I 380 Other Personal     ::I 720 Labor/Management                      a
                                                                                                                                    863 DIWC/DIWW (405(g))                                       Exchange
 ::I    195 Contract Product Liability                                            Property Damage           Relations                             a
                                                                                                                                    864 SSID Tttle XVI      ::I                             890 Other Statutory Acuons
 :::J   196 Franclnse                                                    0 385 Property Damage      CJ 740 Ratlway Labor Act                      a
                                                                                                                                    865 RSI (405(g))                                    a   891 Agncultural Acts
                                                                                  Product Liability ::I 751 Fanuly and Medical                                                          a   893 Envuonmental Matters
                                                                                                            Leave Act                                       0                               895 Freedom oflnformallon
==.:z~-r.a:a.w:i~.:z.:z::i-,fl::!.-;.:.,lo-w.ii~~.:z.:zµ..!lil~il!l!E~&i:t;;PIJE!i<oT~m~.:.O:i;NS!'12:;·;.i·' CJ 790 Other Labor L111ga11on   fzyi:::TE=-~=·==.=;".":;s;;:·=&:""·~;;:,:-t        Act
                                                                                                              0 791 Employee Rellrernent       0 870 I axes (L S Plamtiff                 0 896 Arbitrauon
 CJ 220 Foreclosure                                                                                                    Income Secunty Act                or Defendant)                    :::J 899 Adnnmstrallve Procedure
 ::I 2 30 Rent Lease & EJectment                                         a     510 Mouons to Vacate                                               a871 IRS- Tlnrd Party                            Act/ReVIew or Appeal of
 ::I 240 Torts to Land                                                              Sentence                                                             26 csc 7609                               Agency Dects1on
 ::I 24 5 Tort Product Liab1hty                                            ::I 5 30 General                                                                                             a      950 Conslltuuonahty of
 CJ 290 All Other Real Property                                            :J 5 3S Death Penalty                                                                                                   State Statutes
                                                                               Other:                         ::I 462 Naturahzauon Apphcallon
                                                                           CJ 540 Mandamus & Other         a      46 5 Other lmrrngrallon
                                                 Other                     ::I 550 C1"tl Rights                        Acllons
                                         ::I 448 Educallon               a     5 55 Pnson Condiuon
                                                                         a     560 CIVll Detamee ·
                                                                                    Condiuons of
                                                                                    Confinement

                GIN (Place an    "X" in One Box Only)
                             ::J 2 Removed from               ::1 3     Remanded from               ::J 4 Reinstated or        n    5 Transferred from            ::1 6 Mulnd1stnct               0 8 Multid1stnct
                                   State Court                          Appellate Court                    Reopened                    Another Dtstnct                   L1t1gation ·                   Litigation ·
                                                                                                                                       (spec1 1                          Transfer                       Drrect File
                                                                                              you are filing (Do not cite jurisdictional statutes unless diversity)




 VU. REQt:ESTED l:S    ::J                                                                                                                                                                               compla.mt
      COMPLAINT:                                                                                                                                                                                           nNo
 VIII. RELATED CASE(S)
                           (See tnstruct10ns)
       IF A.."JY                                                         .ll.TIGE




        RECEIPT#                    AMOCNT
                                    Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 2 of 16
                                                                       UNITED STA TFS DISTRICT COt;RT
                                                                'FOR THE EASTER."I DISTRICT OF PE~'.'iSYLVA~lA
                                                                                                                                                           19                      2211
                                                                                     DESIGNATION FOR.VI
                              (to be -used bv counsel or prose plaintiff to md1cate the categorv of tile case fm the puipou of assignment to the appropriate calendar I

Addre% of Plamt1ff. - - -                                     1612 Whitepain Hills Blue Bell Pennsylvania 19422
Addre5s of Defendant                                  5165 Campus Drive Suite 100 Plymouth Meeting PA 19462
Place of Accident, Incident or Transaction



RELATED CASE, IF ANY:
Case Number· _                    __                                       Judge._                                                      Date Terminated ____

C1v1l cases are deemed related when Yes is answered to any of the followmg quest10ns

I          ls this case related to property mcluded man earlier numbered smt pendmg or within one year                                     YesD                      No~
           prev1oa~ly terrrunated acl:Jon m this court?


2.         Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                                  YesD                      No~
           pending or w>th1n one year previously term,nated action 1n this court?

1.         Does tlus case mvolve the validity or mfnngement of a patent already m smt or any ear her                                       YesD                  No~
           numbered case pendmg or wtth;n one year previously termmated action ofthts court?

                                                                                                                                                 D
4          ls this case a second or successive habeas corpus, sQ1
           case filed by the same mdl\ 1duaP

I remfy Um!, to my lrnowkdg~ th< wiUun ""                          D d        • h not relared       z
                                                                1 ecunty appeal, or prose c1v1l ngh:s                                      Yes


                                                                                                            ""now prndrng °' wtlhm on< y= p~mu.ly te<~nored oct<On m
                                                                                                                                                                     No   IV' I

:~';"""!?Jli$/f1_ - -~,.-~-- ___J~~nI1£p1tcaflleJ                                                                                                                                          -



CIVIL: (Place a " in one category only)

A.                     Federal Question Cases:                                                         B.    Divemty Jurisdiction Cases:

D          I          Indemnity Contract, Manne Contract, and All Other Contract5                     D      1    Insurance Contract and Other Contracts
D          2.         FE! A                                                                           D      2    A.trplane Personal Injury
D          3          Jones Act-Personal lnJUIY                                                       D     3     Assault, Defamat10n
D          4          Antitrust                                                                       D     4     Manne Personal lnpry

B
0
           5
           6
           7
                      Paten:
                      Labor-Management Relation5
                      Civil Rights
                                                                                                      D
                                                                                                      D
                                                                                                      D
                                                                                                             5
                                                                                                             6
                                                                                                             7
                                                                                                                  Motor Vehicle Personal lnJU..'Y
                                                                                                                  Othe1· Pen.on a: ln;ury (Please spec1fvJ -
                                                                                                                  Products Liabt hty
                                                                                                                                                                      - - --- -                -

D          8          Habeas Corpus                                                                   D      8    Produi.;ts Liab1hty- Asbestos
                                                                                                      D
B
D
           9
           10
           II
                      Secunt1e5 Act(s) Cases
                      Social Secunty Review Cases
                      All other Federal Qaest10n Cases
                                                                                                             9    All other D1 vers1ty Ca5es
                                                                                                                   (Please Ypeqf}) _ _ _ _
                                                                                                                                                          ·---            --        -      --
                       (Please spec1fJ1   _
                                              - - --- -- --- - - -                    -       -

                                                                                       ARBITRATION CERIIFICATION
                                                             (The effect of this cert1ficat1on ts to remove the case from el1g1b1/!ty for arbitration 1

!,                           Sommer Miller               _     _,counsel of record or pro sc plmnt1'f, do hereby 'crhfy

                         ursuant to Local Civil Ru:e 53 2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable m this c1vt! acuon case
                         xceed the sum of $150,000.00 exclusive of interest and costs

                      Relief other than monetary damages 1s sought                                                                                          HAY 2l 2019
DATF              05/22/2019                                                                                                                               315971
                                                                                                                                                      Attorney I D   #   (,j appt.cable)

NOTh A tnal de novo wi:I be a tnal by Jury on'.y 1fthere                     en compliance with FR C P 38

c. v   6()'J   (5/J(), liJ
       Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 3 of 16



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER~ DISTRICT OF PE~SYL VANIA

                   CASE     MANAGEME~T         TRACK DESIGNATION FORM

                                                                            CIVIL ACTION

                       v.
                                                                            NO.
                                                                                                2221
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designat10n Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regardmg said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWL""lG CASE ;vJANAGEME:sT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                 ( )

(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                          ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management -- Cases that do not fall into any one of the other tracks.



                                                                     s
Telephone                          FAX Number                           E-Mail Address


(Ch. 660) 10/02




                                                                                       HA~   !1 2019
        Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 4 of 16




The Law Offices of Sommer Miller, LLC
2 Bala Plaza, Suite 300
Bala Cynwyd, PA 19004
Telephone: 215-473-4353
Fax: 215 -473-4354
www .smillerlegal.com

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    CIVIL DIVISION


Steffany Purvis
              Plaintiff,
                                                              )) Case No. 19
                                                              )
v.                                                            ) Jury Trail Demanded
                                                              )
Progressive Insurance Limited.                                )
              Defendant.

                                   Complaint and Jury Demand
Now comes Plamtiff, by and through his Counsel, and for Complamt against the Defendant,
states as follows:

                               I. PARTIES A~D JURISDICTION
     1. At all times relevant hereto, the Plaintiff STEPHANY PURVIS has resided in Whitepain
        Hills, Blue Bell and is a citizen of Pennsylvama.

     2. At all matenal times relevant hereto the Defendant PROGRESSIVE INSURANCE
        COMPANY a corporation licensed and doing business in Pennsylvania, is and at all
        material times mentioned herein was an employer within the meaning of Title VII of the
        Civil Rights Act.

     3. This Court has junsdiction over this matter as this matter mvo1ves a Federal Question
        under Title VII of the Civil Rights Act. The Court also has supplemental jurisdiction
        over the State and City Causes of Action.

     4. The Venue is the proper venue for this action pursuant to 28 U .S.C. § 1391 (b )( 1) and (b)
        (2) because this is the Division in which the Plaintiff resides and in which a substantial
        part of the events or omissions giving nse to the claims occurred.



                II. ST ATEMENT OF FACTS RELEVANT TO ALL CLAIMS


                                                                                         Page 1of12
   Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 5 of 16




5. In or about April 4 2014 the Defendants hued the Plaintiff an African American female,
   as a Claims Adjuster for their Plymouth Meeting office, such position and its working
   environment gradually became suffocating, hostile, racist, discriminatory, retaliatorily
   which was compounded with blatant managerial and supervisory bullying and
   intimidation towards the Plaintiff until .March 2019.

6. The workmg environment presented to the Plaintiff had an ongoing cultural of racist and
   discriminatory practices within the workplace which were regularly encourages by
   management. Employees often openly engaged in harassing, insulting and defamatory
   statements about minorities and women in open areas and were not corrected by
   management to the contrary management often engaged m the offensive conduct. Some
   examples of such behavior are as follows:
                     I. A white female employee announced to the call center, her
                          coworkers and supervisors, she would not to speak to any Puerto
                          Rican or Spanish speaking callers for the day.
                     II. White employees gathering around an employee's desk to watch a
                          video on loop of an African Amencan teenager being struck by a
                          car. The video was met with laughter and giggles to his injuries;
                          sarcastic statements were made of the black boy's resilience, how
                          quickly the black boy got back to his feet after bemg struck. Then
                          the video would be replayed multiple times so the employees could
                          count how many teeth were knocked out and laugh loudly. This
                          was a private video that accompanied an insurance claim and was
                          supposed to be viewed for claims purposes only. Both claims
                          personal and supervisors watched and mocked the video.
                     III. A murder of a young African Amencan female was met also with
                          laughter and sneers; white employees gathered around with their
                          insensitive racist remarks, they quickly labeled the deceased
                          "Keisha", they wondered sarcastically what "Keisha" could have
                          done to deserve this. The young murder victim was stabbed
                          several times and ran over by a car by an estranged lover. The
                          staff, having labeled the victim, whose name was Angela as
                          "Keisha" laughed and sneered regarding the young ladies fate. One
                          employee was tasked at updatmg the staff of the news reels and
                          when new information was released many employees huddled
                          around her desk to laugh and sneer at the breaking news up until
                          and including the time when the victim was finally reported as
                          deceased by the news media. Both claims personal and supervisors
                          watched and mocked the video. The Plaintiff was so upset by the
                          display she left work early for the day.

                      IV. The Plamtiff was informed by a manager "much isn't to be
                          expected from the front desk staff they only get basic task as they

                                                                                 Page 2of12
   Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 6 of 16




                         have little to no education, black women are stupid. The front desk
                         staff consisted entirely of African American women.

7. The Plaintiff was never given any corrective action or otherwise "written up" during her
   5 years of employment with the Defendant until she made several complaints to the
   relevant authorities at the Defendant's company and the Equal Employment Opportunity
   Commision "EEOC".

8. Despite having strong performance based on the analytical measures the Company used
   to judge work performance in 2015 the Plaintiffs first review she was told by her White
   manager that her work was subpar and she was not going to be promoted. The Plamtiff
   took the initiative to meet with the manager every 60 days for meetings seeking direct
   feedback expecting her work would improve to this manager's liking.

9. Meetings with the manager immediately became abrasive, abusive, condescending,
   discriminatory and intimidatory towards the Plaintiff. Over the course of a year the
   manager provided no written or verbal discipline, nor any corrective action toward the
   plaintiffs work product and acknowledged her work was being completed. However, he
   stated that "she would never be intelligent enough to be promoted under him" that she
   might as well resign or she could "keep bangmg her head against the wall in her current
   position."

10. When the plaintiff advised the supervisor that she had completed all the work that had
    been assigned and had strong reviews from employees and customers the Manager
    retorted "yes, you look good on paper but not everybody likes you."

11. The Plamtiff continued her work in her current position bemg denied an opportunity to
    seek employment in another department. Over the course of the next year Plaintiff
    received no written discipline, verbal discipline, nor negative feedback about her work
    product. The plaintiff continued to meet numerical production goals set by the employer.

12. Despite positive work performance in September of 2016 the Plaintiff met with the
    manager was told she "was not mtelhgent enough to remam in her current posit10n and
    needed to be with other simple-minded people like herself'.


13. The manager then demoted the Plamtiff to a department he claimed "had the level of
    work that was more on the Plamtiff s comprehension level". Stating that "she [plaintiff]
    had a sunple train of thought and needed to be with others who had the same simple
    thought pattern and comprehension levels".

14 The plamtiff was demoted and sent to her new department and was not tramed or given
   instructions for her new position. The Plaintiff was also required to contmue the

                                                                                Page   3of12
   Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 7 of 16




   workload from her fom1er position. It appeared that this approach was intentional, hostile
   to make the Plaintiff fall behind in her work.

15. With ass1gnments from both Jobs, the Plaintiff was overloaded with working tasks that
   required coming in extra days to get the job done. The Plaintiff was not compensated for
   the additional time worked. Including Saturdays worked, scheduled by the supervisor,
   where other employees were given "Saturday pay".

16. When the Plaintiff complained that she was not paid her full compensation she was
   informed she was not ent1tled to additional pay. The Supervisor reasoned that additional
   payment mcluding Saturday pay was a "pay practice not a pay policy" by the company.
   Indicating that only certain employees received payment for additional time worked.


17. In September of 2016 the Plamtiff reached out to the Defendants local Human Resources
    Representative, to make the necessary complamts about her hostile and discnminatory
    workmg environment and mtimidat10n by her dlfect manager and supervisors. The HR
    representative discussed the private complamts the Plaintiff made with her husband and
    mece who worked m other departments and were not the subject of the complaint and
    other employees m the Plaintiffs department whom were not party to the complaints.
    Claimmg these complaints were not confidential.




18. Immediately after lodging a complaint to HR the Plaintiff was informed Plaintiff she
    could not speak to another African Amencan employee on the floor because she too had
    made a complaint of discrimination to HR before being transferred to that department.
    There were no restrictions in talkmg to any other employee.


19. In the Summer of 2017 due to the overbearing hostility, isolation and discnmmatory
    environment at the Defendant's company the Plamtiff reached out the Defendant's
    company Ethic's officer to make her complaints known.

20. The Plaintiff was assigned to a new team pendmg the investigation whom would be
    supervising her remotely. The Plamt1ff subsequently worked under a new manager and
    supervisor and had no negative performance reviews or complaints about her work. The
    new team worked from the Malvern office.

21. Immediately, after speakmg to the Ethic's Officer, the Plaintiff was placed on a
    Performance Action Plan by the team in her current office. The plan stated that the
    Plaintiffs work needed to improve in 30 days or she would otherwise be tennmated The
    reasoning given for the plan was that the Plamtiff had not checked all voicemails and

                                                                                 Page   4of12
   Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 8 of 16




   returned calls by 4 o'clock every day. When confronted with the computer reports
   showing all voicemails had indeed been checked the progressive supervisors admitted
   their data regarding voicema1ls was incorrect due to a glitch m the system but the
   Plaintiff was still being held accountable for not checking voicema1ls that the computer
   mdicated had been checked. The Plaintiffs Malvern Team had no such requests or
   complaints.

22. Despite working a 7 am to 4 pm schedule for over four years the Plaintiff was infonned
    that her schedule must change so that she now needed to work until 4:30. The plamtiff
    informed the Defendant she could not accommodate her childcare to meet that time as
    she is a single mother. The Plaintiff was told her hours were gomg to be changed soon
    despite her familial hmitations. No other employees' schedules were changed, there were
    other scheduling changes made to the department or other reasons the plaintiff needed to
    work a different shift. The plamtiff was now reporting directly to the Malvern Team. The
    Malvern team had no requests that her schedule be changed.

23. The Plaintiff cornplamed to HR m May 2018 and agam in June of 2018 regarding the
    hostile treatment The human Relations department failed to act.



24. In September 2018 the Plaintiff contacted the EEOC and met with them shortly
    thereafter. This meeting with the EEOC created a dommo effect of further hostility and
    retaliation towards the Plaintiff by managerial, supervisory staff and other employees.

25. Immediately after filing the complaint the plaintiff was mformed, she would be reporting
    to her original supervisor whom had called her stupid and whom she originally lodged the
    complaints agamst. The plaintiff expressed concern about reporting to a manager whom
    she had just made complaints about even though her new management team had no
    complaints about her work.

26. In December 5 2018, the Plaintiff wrote to corporate Human Resources about the
    constant intimidation and bullying tactics of her immediate Supervisor, whom was
    mentioned several times m the Plaintiffs EEOC complaint and was the subject of several
    complaints to HR. The Supervisor had become the consummate stalker. Every day he
    walked pass the Plaintiff m an intimidating manner giving her long furtive stares and
    hostile looks. The Plaintiff indicated she simply has had enough and isolated herself.

27. The situation at the Defendant's office quickly spiraled out of control. On December 6
    2018, the Plaintiff mdtcated to corporate human resources that a w h1te male whom she
    had never seen before, Mr Webb, was in the break room and Webb pulled out a drawer
    and htttmg the Plaintiff in the upper part of her leg.




                                                                                Page   5of12
   Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 9 of 16




28. Shortly after m the same break room another employee, approached the Plaintiff yellmg
    and coming toward her stating "Why are you mad at everybody. Are you mad at me?"
    Again, approaching the Plamtiff aggressively and stoppmg merely inches from her nose
    shoutmg, "What did I do to you? Why are you mad at me?"

29. The plamtiff later learned from another counterpart on her floor that again human
    resources had discussed the EEOC complaint with several employees who were not
    subject to the complamt. The Plaintiff was further informed that "everybody was mad at
    her for making complamts".

30. The hostility and intimidation towards the Plaintiff continued. Webb has walked by the
    desk of the Plaintiff starmg her down about 10 times day. Webb had no work
    assignments in that area and there was no reason for Mr. Webb to be near the Plamtiff.
    The Plaintiff mdicated how anxious and nervous she felt. How mentally draining she felt
    at the office and was not prepared for another attack by a white employee where she
    always had to defend herself. More so she felt she wasn't being taken seriously.

31. The Plamtiff emailed human resources several times between November and February
    complaining of the stalking, bullymg and physical intimidation. Her complaints were
    ignored and employees were allowed to continue stalking and berating her.



32. In an effort to protect herself and as proof of evidence, the Plaintiff started taking pictures
    each time Webb passed her desk to stared her down.

33 Fmally, after months of complamts and ai1 email by the Plaintiff informing Human
   Resources, she had video and pictures of the mcidents on 7 February 2019 human
   resources stated they would investigate this matter with Webb.

34. On February 19, 2019 human resources concluded her investigat10ns with respect to
    Webb. Webb was no longer allowed to come back to the Plaintiff's side of the office and
    was told to use the breakroom on his side of the office. However, the plaintiff was given
    a verbal warning that if she recorded anyone else m the office she would be terminated.
    It was not expressed that Webb or the supervisor whom approached her in the break.room
    received any such discipline for their actions.

35. In retaliation, of the Plaintiffs complaints, she was given
             I. workplace pohcies not to record other employees without their consent, as it
                  v10lates policy.
             II an "act1on plan" for her allegedly poor performance at Defendant's place of
                  business.
             III. Schedule changes for her times of work which she had worked for 5 years.
             IV. Refusal to work remotely from home.

                                                                                       Page   6of12
    Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 10 of 16




             V. Instructions to improve her performance. (It is noted, the Plamtiff had
                instances she could work remotely before her complaints.)

  36. In an effort to relieve herself of this hostile environment the Plaintiff applied for 3 3 Jobs
      and inquired about job promotions away from her intimidators to which she was told such
      jobs are no longer available and or her Manager gave her a bad review so she could not
      transfer.

  37. Progressive policy is such that your immediate manager must give you permission to
      apply for jobs within the company and leave your current position The plaintiff was
      denied an opportunity to be promoted or transferred over 33 times.

  38. On September 20 2018 the Equal Opportunity Employment Commission issued a letter to
      sue.

  39. Given the constant discrimination, hostility, demotion and retaliatory oppression by the
      Defendant, the Plamtiffs last day of work was March 20 2019.
                                           COUNT I

RACE DISCRIMINATION UNDER TITLE VII

  40. The allegations contained m paragraphs 1 through 39 inclusive are hereby mcorporated
      by reference.
  41. The Plaintiff an African American female is educated and intellectually qualified to work
      for and apply for applicable posts at the Defendant's company. Also given her work
      reviews she was a good candidate for a promot10n and or raise.

  42. The Defendants created an environment where they were in breach of Title VII of the
      Civil Rights Act of 1964, 42 U.S.C. § 2000e-2

  43. The Defendants created an environment where the Plaintiff was constantly berated,
      called an idiot, seen as a group of persons that were illiterate and uneducated and can
      only handle simple task or as Donohue called it red car blue car claims. The Plaintiff was
      told even though she had good numbers however she was not liked.

  44. The Plaintiff was told that she would never be promoted or receive a raise under the
      watch of her direct manager Donohue and as such she was demoted.

  45. During the time of the Plaintiffs employment the Defendant continually and
      intentionally and in a discriminatory manner refused to give the Plamtiff a promot10n,
      raise and or transfer to another location.




                                                                                        Page 7of12
    Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 11 of 16




  46. This discrimination the Plaintiff felt left her isolated. The plaintiff constantly felt nervous
      and anxious due to the discriminatory atmosphere at the Defendant's company.


                                             COUNT II
HOSTILE WORK ENVIRONMENT BASED ON RACE UNDER TITLE VII

  47. The allegations contained in paragraphs 1 through 46 inclusive are hereby incorporated
      by reference.

  48. During the Plaintiffs employment she endured a constant hostile working environment.
      The hostility was as a result of her race as it towards her and it formed part of the
      environment as it was directed towards other Afncan American workers and chents.

  49. The Plaintiff endured racial slurs, jokes and references and offensive and derogatory
      comments by her white superiors and other employees. Also unwarranted discipline, a
      demotion, and threat of termination. Such conduct was so pervasive and severe creating
      a hostile environment.

  50. This hostility lasted approximately 4 years.

  51. The Defendants continued to breach Title VII of the Civil rights Act of 1964, 42 l.J.S.C §
      2000(e)

                                               COL'NT III

      RETALIATION UNDER TITLE VII

  52. The allegations contained in paragraphs 1 through 51 inclusive are hereby incorporated
      by reference

  53. This hostility detrimentally affected the Plaintiff during her employment as it would have
      negatively impacted the average reasonable person.

  54. Due to the Plaintiffs complaints of discrimination Donohue was constantly hostile,
      verbally abusive, condescending, and berated the Plaintiff as it related to her education
      and intelligence. This all resulted in the Plaintiff being demoted to another department.

  55. The Plaintiff was demoted to this new department and was not given or afforded the
      necessary tools and or training to do the work.

  56. The Plaintiff complaints to the EEOC, was met with severe verbal and physical abuse,
      intimidation and bullying by other white employees, managers and supervisors.


                                                                                         Page 8of12
  Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 12 of 16




57. The Plaintiff felt isolated, uncomfortable, anx10us and fearful in her working
    environment as she constantly wondered who would be next to confront her.

58. The Plaintiff believes that but for her complamts to the relevant authorities about the
    discrimination and hostility in the workplace she would have been promoted, given a
    raise and be able to continue to work remotely escaping discipline and demotion.

59. THE Defendants engaged in unlawful practices prohibited by Title VII of the Civil
    Rights Act of 1964 as amended 42 U.S.C §e.

                                           COU:ST IV

   SEX DISCRIMINATION USDER TITLE VII

60. The allegations contamed in paragraphs 1 through 59 inclusive are hereby incorporated
    by reference.
61. The Plaintiff was hired as a female Claims Adjuster approximately a year later she was
    demoted to another section as it was alleged, she was not qualified to do the job.

62. By subjecting plaintiff to a sexually hostile work environment on the basis of her gender,
    defendants violated the Fourteenth Amendment to the United States Constitution as made
    act10nable pursuant to 42 U.S.C. § 1983.

63. By subjecting plamtiff to a hostile work environment, quid pro quo harassment and
    discrimination, all on the basis of her gender, defendants violated the Pennsylvania
    Human Relations Act, as codified, 43 Pa. Cons. Stat. §§951-963

                                            COU:STV

   PROTECTED ACTIVITY U:SDER TITLE VII                  A.~   FLSA

64. The allegations contained m paragraphs 1 through 63 inclusive are hereby incorporated
    by reference.

65. The Plaintiff made several verbal and written complamts to the Defendant's Company
    about the discrimination and hostility m the workplace. However, these private and
    confidential complaints verbal and wntten, formal and informal made by the Plaintiff
    were readily shared and discussed throughout the office by managers, supervisors and
    other employees.

                                           COUNT VI


                                                                                     Page 9of12
    Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 13 of 16




     DISCRIMINATION- PEN~SYLVANIA HUMAN RELATIONS ACT (PHRA)

  66. The allegations contamed in paragraphs I through 65 inclusive are hereby mcorporated
      by reference.

  67. As an African American female working at the Defendant's office the Plaintiff was
      discriminated against by way of her race. The Plaintiff has claims by way of PHRA 43
      P.S §§ 955.

  68. The Plaintiff was denied the opportumty to apply for a raise and or promotion.

  69. The Defendant barred the Plaintiff from work opportunities, demoted, discriminated
      against the Plaintiff with respect to compensation, terms and conditions and privileges of
      employment.

                                        COlJNTVII
RETALIATION l.JNDER PHRA

  70. The allegations contained in paragraphs I through 69 inclusive are hereby incorporated
      by reference.

  71. Followmg the plaintiffs complaints to the Defendant's company and EEOC, the Plaintiff
      was then subjected to various adverse employment actions. These actions included
      hostllity, physical and verbal abuse by workers, demotion, adverse write up, work force
      policies about video recording workers. The Plaintiff was also denied promotions and
      refusal to work remotely from office.

  72. Most significantly the Plaintiff was continually subjected to work supervised by Donohue
      her intimidator.

  73. The Plaintiff makes her claim under PHRA §955
                                        COUNT VIII
RETALIATION UNDERT FAIR LABOR STANDARDS ACT

  74. The allegations contained in paragraphs 1 through 73 inclusive are hereby incorporated
      by reference.

  75. The Plaintiff was discriminated against because she filed a complaint with the EEOC in
      respect of her hostile workmg conditions at the Defendant's company. Such 1s m breech
      of the Fair Labor Standards Act 29 U.S.C.§ 209 S

  76. The Plaintiffbemg employed for the past 5 years with the defendant company
      complained with respect to her hostile and discriminatory working environment with the

                                                                                    Page 10of12
  Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 14 of 16




   Defendant. The Plaintiff was later demoted and subjected to hostility and verbal and
   physical abuse by workers. She was also denied promotions and refusal to work
   remotely from home.

77. This hostility also resulted in failure give raise or promote resulting in economic injury to
    the Plaintiff due to the demotion.

                                            COU:ST IX

   MENTAL Ai"l"D E:'.\10TIONAL DISTRESS

78. The allegations contained in paragraphs 1 through 77 inclusive are hereby incorporated
    by reference.                                                               ·

79. The Defendant's action describe herein were intentional and inflicted upon the Plaintiff
    severe mental and emotional distress.

80. The Plaintiff has suffered irreparable injuries including but not limited to loss of pay,
    emotional pain and suffering, mental anguish, humiliation, embarrassment, personal
    indignity and other intangible injuries for all of which she should be compensated.

                            COUNTX
   WAGE AND HOURI,Y PAY VIOLATIONS

81. The allegations contained in paragraphs 1 through 80 are hereby incorporated by
    reference.

82. The Plaintiff was required to work several hours in addition to her 40 hour work week.
    Including coming into the office as early as 6 am several mommgs and also workmg
    several assigned Saturdays.

83. The Defendant refused to pay the employee for these additional hours worked.

84. The Defendant compensated an entire department by awarding backpay for employees
    who worked those same hours, however refused to pay the defendant because she had
    been transferred at the time of the award. The employee worked those hours in that
    department at the time the pay was earned.

85. The Defendant has v10lated §7(e) of the Fair Labor Standards Act and is entitled to back
    pay plus 50% of said pay nnmediately.

                                            COGNT XI
   DEFA:'.\1ATIO~

                                                                                     Page   11of12
        Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 15 of 16




   86. The allegations contained in paragraphs 1 through 85 are hereby incorporated by
       reference.
   87. The Defendant engaged in a protected activity by reporting her ongoing harassment to the
       employer's Human Relations Department.
   88. The human relations director shared the confidential information in the complaint with
       several parties whom should not have been party to the investigations. These parties
       included but were not limited to: other coworkers who were not managers, supervisors, or
       subject to any clalllls alleged, her family members some who worked for the Defendant
       in other departments unrelated to the complaint, several mangers whom were considering
       the Plaintiff for job promotions but were not party to the complaints.
   89. When confronted, the HR employee stated the complamts were not private and she could
       discuss them if she chooses.
   90. This activity is defamation under 42 Ps. C.S. §§8341-8345.

WHEREFORE, the Plaintiff respectfully prays to this Court as follows:
   A.    accept jurisdiction over this matter, including the pendent claim;
   B.    empanel a jury to hear and decide all questions of fact;
   C.    award Judgement against the Defendant.
   D.    award to plaintiff compensatory damages of $2,500,000 against the defendant.
   E. award to plamtiff punitive damages of $500,000 against defendant Defendant for his
      malicious and spiteful pattern of sexual harassment;
   F. award the plaintiff Back pay, front pay and an additional 50% of the unpaid overtime
   G. Liquidated damages pursuant to 29 U.S.C. §626(b);
   H. Liquidated Damages pursuant to 43 Pa. Cons. Stat. §§ 951-963
   I. For all compensatory and punitive damages with respect to the statutory claims in an
      amount being just.
   J. For reasonable costs, including attorney's fees
   K. For all other equitable and legal rehef to which the Plaintiff appears entitled.
                                 DEMAND FOR JURY TRIAL

91. Plaintiff hereby requests a jury trial on all issues raised in the complaint.


                                                                         Respectfully submitted By:

Dated: May 22, 2019
                                                                                             , LC
                                                                               Sommer Miller, Esq.
                                                                                Attorney ID 315971
                                                                             2 Bala Plaza, Suite 300
                                                                            Bala Cynwyd, PA 19004


                                                                                       Page   12of12
               Case 2:19-cv-02221-CFK Document 1 Filed 05/22/19 Page 16 of 16



                                        U.S. EQUAL EMPLOYMENT OPPQRTUN!TY COMM!SSJON

                                      NOilCE OF RIGHT TO                Sue {ISSUED ON REQUE::ST)
 To                                                                                    Frame



                                                                                                Phil,adelphia District Office
       Steffany P Purvis                                                                        801 Market Street
       1612 Whitpain Hills                                                                      Suite 1300
       Blue Bell, PA 1{}422                                                                     Philadelphia, PA 191-07


      0        On be hat! ofperson(ff) aggrieved whose 1denWY IS
               CONF IDEN ifAL (19 CF R §160 1 l(a))

 Ei:.OC Charge No                                     EE'.OC Repres~ntabve                                              Telephone No

                                                      legal·Uhit,
 530-2018-04994                                       Legal Technician                                                 (215) 440-2828
                                                                                    (See also the add1tionat information enclosed with this form)
NOTICE TQ THE PeRSON AGGRlEVED:

Title VII of the Civil Rights Act of 1964, the America-nswitb Oisabillties Act(AOA), or the Genetic Information Nondist:rimination
Aet (GINA): This ls your Nohce of Rtght to Sue. issued under Title Vil, the ADA or GINA basect on the at>ove-nurnber€d charge 1t ha&
been issued at your request Your lawsuit under Title VU, the ADA or GINA must be flled In a federal or state court WITHIN 90 DAYS
of your- receipt of this notice. or your right to sue based on thrs charge will be Jost (The time limit for f1!1'1g suit based on a claim under
sta:e taw may be different )

      D        More \Mn 180 days have passed s:11ee fhe nhng of this ctrw,ge.
      [X]      Less than 180 days have passed since the fiUhg oi 1hts Cherge, QUt I have delerm•f)~d that 1t Is unlikely that the EEOC Will
               be able to complete its adh1!nistrat1ve processing within 180 days from the f1Ung of this Ch!>rge

      [[]      The EEOC is. termrnat1ng its processing of this charge

      D        The EEOC win continue to process this charge·

Age Discrimination in EIJ'lp,)oymMt Aet (AOE:A): You may sue under the ADEA at any· time frorn 60 days after the charge was fil.ed until
90 days i;rt'ter you receive notice th al we Mve .completed action on the charge ln th's regard. the paragraph marked below applies to.
your case:
      D        The EEOC is closing your case Therefote. your !awsu1t under the ADEA must b& filed In federal, or state court WITHIN
               90 DAYS of your receipt of this Notice. Otherwise, your rlght to sue based on the above-numoered criarge will be lost


      D        The EEOC 1s cont1nuing.1fs ham:l!1ng of your ADEA casll! However, •f60 day:s have passed Since the ft! ng o.f the charge.
               vou may lite suit 1n federat or state court under !he ADEA at this lime.

Equal Pay Act {EPA): You already have the nght to sue under the EPA (f1hng an EEOC charge is not requ1re(L} EPA suns must be brought
fn federal or state court within '2 ~ears (3 yeatS for willful v'otatio-ns) of th er alleged EPA unc!erpayment Thus means that b.<}ckpay due for
any l/lolatlons   that occurred more than 2 years (3 vears) before you file suit may not be collectible.

If you file suit, based on thi:> charge, please send a copy of your court complaint to thJs office


                                                                        On behalf ()f the Commission



                                                                                                                      February 21, 2019
Enclost1res(s}                                                                                                                  (Date Mailed)



cc.          Patriela F. Weisberg, Senior Counsel (for Respondent}
